APPARATUS AND METHOD FOR
TESTING A VEHICLE POWERTRAIN
USING A DYNAMOMETER



NON-FINAL OFFICE ACTION


This action is in response to the Applicant’s Request for Continued Examination with amendment dated Feb. 09, 2021.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

Objections

In view of the Applicant’s cancelling of claim 8, the objection thereto as set forth in the previous Office Action (Nov. 09, 2020) is moot.

35 U.S.C. § 112

In view of the Applicant’s cancelling of claim 8, the rejection thereof under 35 U.S.C. 112(b) as set forth in the said previous Office Action is moot.

However, in view of the Applicant’s claim amendments, claims 4 is now rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Claim 4 calls for recording the dynamic torque during the second test. Thus, claim 4 is interpreted as referencing the dynamic torque established in claim 1. However, parent claim 1 establishes that the dynamic toque is the torque provided to the vehicle by the engine during the first test (ie. the road test). That dynamic torque amount is then reproduced during the second test. Thus, the dynamic torque amount has already been recorded prior to the second test because it is replicated for the second test. Thus, uncertainty exists with the requirement to record “the” dynamic torque during the second test.

The Examiner notes that claim 14 is similar to claim 4 but does not reference “the” dynamic torque. Instead claim 14 only calls for “dynamic torque”. Therefore, the dynamic torque of claim 14 has been interpreted as being a different dynamic torque than the dynamic torque set forth in claim 1.


35 U.S.C. § 102

In view of the Applicant’s amendments to the claims, the claim rejection under 35 U.S.C. 102(a)(1) with respect to Komada et al. (2015/0332522) as set forth in the said previous Office Action has been overcome.

35 U.S.C. § 103

Claims 1 - 4 and 14 are now rejected under 35 U.S.C. 103 as being unpatentable over Komada et al. (2015/0332522).
	
With respect to independent claim 1, Komada et al. set forth a test method comprising:
during a first test of a vehicle on a road and thus while an engine of the vehicle is applying a dynamic torque (see abstract, “The vehicle test system includes an actual running data acquisition apparatus that acquires actual running data that is data related to states inside and outside of a vehicle in running on a road”), recording accelerator pedal position (see page 1, paragraphs 4 - 5 and page 3, paragraph 43, operating state of accelerator pedal) and engine speed (see page 3, paragraph 44, running states of engine speed and vehicle speed) to define operating schedules (see page 1, paragraphs 15+ in that the measured data from the road test is saved and then later displayed on a screen as “actual running data” for comparison to the data measured during the dynamometer test); and


during a second test of a vehicle engine, which causes the engine to reproduce the various parameters of the road test (page 1, paragraph 12), controlling a speed of the vehicle by using a dynamometer to replicate the measured parameters (ie. the engine speed schedule) which includes accelerator pedal (page 3, paragraphs 43-44) to replicate the acceleration from the first test.

Komada et al. fail to explicitly teach that during the second test (which is performed on a dynamometer), the engine reproduces the dynamic torque from the first test (the on-road test).
However, it would have been obvious to one having ordinary skill in the art armed with this teaching that indeed the engine will reproduce, during the second test, the dynamic torque which occurred during the first test.
The motivation being that Komada et al. set forth that all parameters from the first test are reproduced for the second test (see abstract, “a test management apparatus that reproduces a part or all of the running states indicated by the actual running data in the test apparatus”). Therefore, one having ordinary skill in the art could reasonably conclude that since all operating parameters are held to the same level, the dynamic torque produced by the engine would also be at the same level, for if the engine torque level between the two tests were different in Komada et al., the purpose of the invention would be defeated.

With respect to claim 2, Komada et al. set forth that during the second test, controlling an intake air temperature according to an ambient air schedule (see page 5 paragraph 84, “reproduce the same temperature”).


With respect to claim 3, Komada et al. set forth that during the second test, the intake air temperature is controlled to match that of the first run. Komada et al. fail to set forth that during the second test, the intake air temperature is controlled to a different temperature than that of the first run.
However, it would have been obvious to one having ordinary skill in the art to control the temperature to a different temperature than that of the first run.
The motivation being that if Komada et al. has the ability to control the temperature to match the first run temperature, they could also control the temperature to match a different value as well. A reason for doing this would be to see how the vehicle responds to different operating conditions for purposes of tuning.

With respect to claim 4, Komada et al. record the dynamic engine torque during the second test (see page 5 paragraphs 85+).

With respect to claim 14, Komada et al. record dynamic torque applied by the dynamometer to the engine during the second test (see page 5, paragraphs 85+).

Response To Arguments

The Applicant’s argument has been considered but has not been found to be persuasive. Specifically, the Applicant argues that the prior art of Komada does not suggest that during the second test of a vehicle engine that the speed of the engine is controlled by using the dyna-

mometer to replicate the engine speed schedule which causes the engine to reproduce the dynamic torque of the first test. The Applicant also argues that the prior art fails to control a throttle or accelerator pedal to replicate the driver demand schedule.
Instead the Applicant argues that the prior art drives the vehicle on the dynamometer to achieve the same road speed by controlling the throttle and that the resulting dynamic throttle position will be whatever is needed to achieve the target on-road vehicle speed in overcoming the dynamometer load model, which is a mathematical function of vehicle speed.
The Examiner disagrees in that the “whatever is needed throttle position” in the prior art as argued by the Applicant may very well be, and most likely is, the same throttle position as the on-road throttle position during the first test because the prior art sets forth that all operating states from the on-road test are replicated in the dynamometer test and that one of the operating states is throttle position. Others include engine speed and vehicle speed. Thus, the engine speed, vehicle speed, and throttle position are all assumed to be the same from the first to second tests.


CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is (571)272-2183.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/Eric S. McCall/Primary Examiner
Art Unit 2856